Citation Nr: 1241662	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-28 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to January 28, 2009, for the grant of service connection for prostate cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  No hearing was requested.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  


FINDINGS OF FACT

1.  The Veteran was first diagnosed with prostate cancer in September 2008, many years after the effective date of the liberalizing law authorizing presumptive service connection for prostate cancer based on exposure to herbicides in Vietnam.

2.  An original claim for service connection for prostate cancer was received on January 28, 2009, many years after discharge from service, and more than one year after the effective date of the applicable liberalizing law.

3.  VA received no communication or information that constitutes a formal or informal claim for service connection for prostate cancer prior to January 28, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to January 28, 2009, for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim arises from his disagreement with the effective date assigned following the grant of service connection for prostate cancer.  In a February 2009 letter, prior to the initial unfavorable rating decision, he was provided with adequate VCAA notice concerning his service connection claim, including the criteria to establish an effective date.  Further, the Veteran has not alleged any prejudice as a result of any possible notice defects.  The Board notes that the Veteran was not advised of the provisions concerning effective dates in the case of liberalizing laws, to include pertaining to the Nehmer case, as discussed below.  However, the relevant facts are not in dispute, and the application of the pertinent statutes and regulations is dispositive of the issue on appeal.  As such, the VCAA duties to notify and assist are not implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 5-04 (June 23, 2004).  No further notice or assistance is necessary.   

II. Analysis

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

However, retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p). 
	
When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

In the instant case, the Veteran was granted presumptive service connection for prostate cancer based on exposure to herbicides during service in Vietnam.  An effective date of January 28, 2009, was assigned based on the date the claim for service connection was received.  See March 2009 rating decision.  

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including prostate cancer.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for prostate cancer based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for prostate cancer between September 25, 1985, and May 3, 1989.   Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added prostate cancer as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  

The Veteran's original informal claim (through his representative) for service connection for prostate cancer based on herbicide exposure was received by VA on January 28, 2009.  There is no indication that any attempt was made, by the Veteran or any authorized representative, to seek service connection for prostate cancer prior to that date.  Therefore, the effective date for the grant of service connection for prostate cancer must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

Indeed, the Veteran does not argue that he sought service connection for prostate cancer prior to January 28, 2009.  Instead, he asserts that he is entitled to an earlier effective date based on the date that he was first diagnosed with prostate cancer in September 2008, as reflected in VA treatment records.  

In this regard, the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.   

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.  

Because the Veteran's claim was filed many years after he was discharged from service in January 1971, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.  

Nevertheless, the evidence establishes that the Veteran was first diagnosed and treated for prostate cancer in September 2008.  In other words, he did not meet all eligibility criteria for service connection for prostate cancer, specifically, a diagnosis of prostate cancer, prior to the effective date of the liberalizing law that allows presumptive service connection for prostate cancer based on herbicide exposure, or May 8, 2001, and continuously through the date his claim was received.  As such, he does not meet the criteria for retroactive payment.  See 38 C.F.R. § 3.114(a).  Therefore, the proper effective date is the date on which his claim was received, or January 28, 2009.  See 38 C.F.R. § 3.400.  

Finally, the representative has claimed that an informal claim was submitted prior to January 28, 2009 pursuant to 38 C.F.R. § 3.157 (2012).  An informal claim was not submitted under § 3.157 because, since the veteran had not been granted service connection for prostate cancer prior to January 28, 2009, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]." See Lalonde, 12 Vet. App. at 382 (1999).  In other words, had this been a claim for an increased rating for an already service-connected condition, then the Board could have found treatment records, constituted an informal claim for an increased rating.

As the preponderance of the evidence is against an effective date prior to January 28, 2009, for the grant of service connection for prostate cancer, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to January 28, 2009, for the grant of service connection for prostate cancer is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


